


110 HR 5656 IH: To repeal a requirement with respect to the procurement

U.S. House of Representatives
2008-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5656
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2008
			Mr. Hensarling (for
			 himself and Mr. Conaway) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To repeal a requirement with respect to the procurement
		  and acquisition of alternative fuels.
	
	
		1.RepealSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
		
